Citation Nr: 1011444	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-26 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement additional Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1311(a)(2).


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.  
The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 administrative rating 
action of the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
appellant's claim of entitlement to a higher rate of DIC 
benefits under 38 U.S.C.A. § 1311 (a)(2).  The appellant 
submitted a Notice of Disagreement in February 2008 and 
timely perfected her appeal in September 2008.


FINDINGS OF FACT

1.  The Veteran died in April 2007; the death certificate 
lists the immediate cause of death as generalized 
atherosclerotic disease due to, or as a consequence of, 
atherosclerosis.  Other significant conditions contributing 
to death but not resulting in the underlying cause included 
ischemic cardiomyopathy, chronic heart failure, diabetes 
mellitus, Type II, delirium and ascites.

2.  At the time of the Veteran's death, service connection 
was in effect for: posttraumatic stress disorder (considered 
100 percent disabling from December 1995); coronary artery 
disease (considered 100 percent disabling from October 2003); 
diabetes mellitus, Type II (considered 20 percent disabling 
from July 2001); right upper extremity weakness, residual of 
stroke (non-dominant) associated with diabetes mellitus, Type 
II (considered 20 percent disabling from May 2003); right 
lower extremity weakness, residual of stroke associated with 
diabetes mellitus, Type II (considered 20 percent disabling 
from May 2003); residuals of a mortar wound of the left ankle 
with a chip fracture (considered 10 percent disabling from 
April 1970); traumatic arthritis of the right knee 
(considered 10 percent disabling from September 1995); 
residuals of first and second degree burns of the right arm 
(considered noncompensable from April 1970); residuals of a 
shell fragment wound to the third finger of the left hand 
(considered noncompensable from April 1970); and scar, 
residual of a left leg injury (considered noncompensable from 
April 1970).

3.  The Veteran was considered totally disabled for a 
continuous period of at least eight years immediately 
preceding his death.

4.  The Veteran and the appellant were married on August [redacted], 
1999.

5.  The appellant was not married to the Veteran for a 
continuous period of at least eight years (during which time 
he was considered totally disabled) prior to his death in 
April 2007.


CONCLUSION OF LAW

The appellant does not meet the legal requirements for 
additional DIC benefits under 38 U.S.C.A. § 1311(a)(2).  38 
U.S.C.A. § 1311 (West 2002 & Supp. 2009); 38 C.F.R. § 3.10 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges that she is entitled to additional DIC 
benefits under the provisions of 38 U.S.C.A. § 1311 (a)(2).  
Specifically, the appellant has stated that based on the fact 
that she cohabitated with, and was engaged to, the Veteran 
since 1994, she is entitled to additional benefits.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As will be explained in detail below, the appellant is not 
eligible for DIC benefits under 38 U.S.C.A § 1311(a)(2).  The 
claim fails as a matter of law.  In Manning v. Principi, 16 
Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001), the United States Court of Appeals for 
Veterans Claims (the Court) held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the appellant's claim of entitlement to 
additional DIC benefits under 38 U.S.C.A. § 1311 (a)(2) is 
not subject to the provisions of the VCAA.

II.  The Merits of the Claim

38 U.S.C.A. § 1311 (a)(2) states that a surviving spouse's 
DIC compensation (1) shall be increased by $202.00 in the 
case of the death of a veteran who at the time of death was 
in receipt of or was entitled to receive (or but for the 
receipt of retired pay or retirement pay was entitled to 
receive) compensation for a service-connected disability that 
was rated totally disabling for a continuous period of at 
least eight years immediately preceding death.  In 
determining the period of a veteran's disability for purposes 
of the preceding sentence, only periods in which the veteran 
was married to the surviving spouse shall be considered.  See 
38 U.S.C.A. § 1311 (a)(2) (West 2002 & Supp. 2009).

Despite the appellant's claim that she continuously 
cohabitated with, and was engaged to, the appellant since 
1994, this period does not constitute a valid marriage.  
Though the Board empathizes with the appellant's contentions, 
the law is very clear that a valid marriage must be in effect 
in order to meet the requirements for additional DIC benefits 
set forth under 38 U.S.C.A. § 1311( a)(2).  The appellant and 
the Veteran were married on August [redacted], 1999 and the Veteran 
died in April 2007.  While the length of the marriage was 
very nearly eight years in length, the fact remains that it 
was not and does not meet the legal requirements for 
entitlement to additional benefits.  Therefore, there is no 
legal basis for providing the benefit the appellant seeks.  
As there is a lack of entitlement under the law, the 
application of the law to the facts is dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The appeal is 
accordingly denied.


ORDER

Entitlement additional Dependency and Indemnity Compensation 
benefits under 38 U.S.C.A. § 1311 (a)(2) is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


